


110 HR 5798 IH: Homefront Heroes Tax Relief Act of

U.S. House of Representatives
2008-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5798
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2008
			Mr. Hill introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit for care packages provided for soldiers in combat
		  zones.
	
	
		1.Short titleThis Act may be cited as the
			 Homefront Heroes Tax Relief Act of
			 2008.
		2.Credit for care
			 packages for members of Armed Forces in a combat zone
			(a)In
			 generalSubpart A of part IV of subchapter B of chapter I of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Care packages
				for members of Armed Forces in a combat zone
						(a)In
				generalIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				chapter for the taxable year an amount equal to the qualified care package
				amount.
						(b)LimitationThe
				amount allowed as a credit under subsection (a) for the taxable year shall not
				exceed $500.
						(c)Qualified care
				package amountFor purposes of subsection (a), the term
				qualified care package amount means the amount paid or incurred to
				provide a care package for a member of the Armed Forces of the United States
				serving in a combat zone (as defined in section 112(c)(2)) through an
				organization—
							(1)described in
				section 501(c)(3) and exempt from tax under section 501(a),
							(2)organized for a
				purpose which includes supporting members of the Armed Forces of the United
				States, and
							(3)listed on a
				website maintained by the Secretary of Defense.
							(d)Special
				rules
							(1)Related
				personsNo amount shall be taken into account under subsection
				(a) for a care package provided for a related person. For purposes of the
				preceding sentence, the term related person means a person who
				bears a relationship to the taxpayer which would result in a disallowance of
				losses under section 267 or 707(b).
							(2)ReceiptsNo amount shall be taken into account under
				subsection (a) with respect to which the taxpayer has not submitted such
				information as the Secretary determines necessary, including information
				relating to receipts for contents and shipping of care
				packages.
							.
				
			(b)Clerical
			 AmendmentsThe table of sections for such part is amended by
			 inserting after the item relating to section 25D the following new item:
				
					
						Sec. 25E. Care packages for members of
				Armed Forces in a combat
				zone.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
